Title: The Commissioners to Vergennes, 16 May 1778
From: First Joint Commission at Paris,Adams, John,Franklin, Benjamin,Lee, Arthur
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy May 16. 1778
     
     We had this Morning the Honour of receiving your Excellency’s Letter of the 13. Instant relative to the Boston Frigate.
     We beg leave to assure your Excellency that the Frigate called the Boston, now at Bourdeaux, is a Ship of War belonging to the 13 United States of North America, built and maintained at their Expence, by the Honourable Congress.
     We therefore, humbly presume that his Majestys royal Determination on the Representation of the Farmers General, will be according to the Usage of Nations in such Cases, and your Excellency may be assured that Captain Tucker will conform to that Determination with the utmost Respect.
     
      We have the honour to be Your Excellency’s most obedient & most humble Servants
      B Franklin
      Arthur Lee
      John Adams
     
    